DETAILED ACTION
This communication is in response to the remarks filed 22 February 2022.
No claims have been amended. Claims 1-20 are currently pending. Claims 1-20 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment/Remarks
Regarding 35 USC § 101, Examiner has fully considered Applicant’s remarks but does not find them persuasive. Applicant argues that “[t]he Office Action fails to establish, let alone even allege, that "using data associated with content segments to determine confidence scores and select segments for promotion" and/or an "advertising activity" are abstract ideas.” Remarks at 13. Examiner apologizes for the indistinct language in the rejection; the rejections below have been updated to include additional language. Examiner did/does make clear that the claims are “directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.” As Applicant can appreciate, subject matter eligibility has become more and more nuanced wherein more detailed language such as the abstract idea grouping or even subsets of each abstract idea grouping have often taken the place of broader language. Such broader groupings are included below for additional clarity.
Applicant argues that “the Office Action has provided no citations or evidence as to why the claims would be directed to "using data associated with content segments to determine confidence scores and select segments for promotion," "advertising activity," and/or cover performance in the mind. … Instead, the focus or direction of the claims, as bolstered in the present disclosure, is computer-implemented techniques to elicit user migration from one online platform to another, through 
Applicant argues that “Similar to Finjan, the present claims employs a new kind of information (e.g., confidence scores and/or aggregations thereof) that enables a computer system to do things it could not do before when identifying what content segments to promote, e.g., quantitatively classifying content segments based on likelihood of success to direct consumers to a content segment on a first online platform from a second online platform.” Remarks at 15-16. The court in Finjan determined that a previous virus screening method—using an intermediary computer so as to ensure that files are scanned before they can reach a user’s computer—was a conventional approach. The invention in Finjan attached a virus scan result to the downloadable identifying potential threats that went beyond traditional code-matching methods. The present invention, in contrast, does not improve computer functionality. The specification does not indicate that a computer’s functionality is improved in any way. Rather, the specification and claims indicate that the improvement lies in the selection/identification of content to promote. A computer it utilized to aid in the execution of these steps, but the computer is a 
Applicant argues that “independent claim 1 clearly includes tangible parts, the non-transitory electronic storage storing metadata associated with content segments, and one or more physical processors configured by machine- readable instructions to carry out the steps of determining confidence scores, aggregating the scores, selecting content segment for promotion, and generart5ing and distributing promotional content. The method of independent claim 12 is expressly tied to a computer system including non-transitory electronic storage and one or more physical processors configured by machine-readable instructions. Thus, the present claims are distinguishable from claims reciting pure data and/or simply "gathering" data.” Remarks at 17-18. The courts have long held that even claims that include tangible parts such as computer components can be directed to non-eligible subject matter.
Applicant argues that “the present claims draw comparison to Bascom because the present claims recite a particular arrangement of elements providing a technical improvement in the technology used by online platforms and content distribution systems to classify content segments, with the aim at eliciting cross-platform migration through the subsequent generation and distribution of promotional content.” Remarks at 20. Claim 1, for example, recites a system comprising non-transitory electronic storage and one or more physical processors. While this might be a “particular” arrangement, it is not a non-conventional or non-routine arrangement. A general purpose computer traditionally includes non-transitory electronic storage and one or more physical processors.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Step 1
The claims recite a series of steps and, therefore, is a process.
Step 2A-Prong One
(Claims 1 and 11) The “determine, based on the first metadata, a first set of confidence scores quantifying likelihood of success to direct consumers to the first content segment on the first online platform from a second online platform” step, as drafted, is a process that under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the “one or more physical processors configured by machine readable instructions to” (claim 1) or “implemented by a computer system including non-transitory electronic storage and one or more physical processors configured by machine-readable instructions” (claim 11) language, the claim encompasses a user manually utilizing known information to determine a set of scores. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the Mental Processes grouping of abstract ideas. Accordingly, the claims recite an abstract idea.
(Claims 1 and 11) The “determine, based on the second metadata, a second set of confidence scores quantifying likelihood of success to direct the consumers to the second content segment on the first online platform from the second online platform” step, as drafted, is a process that under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the “one or more physical processors configured by machine readable instructions to” (claim 1) or “implemented by a computer system 
(Claims 1 and 11) The “aggregate the first set of confidence scores to determine a first aggregate confidence score for the first content segment, the first aggregate confidence score quantifying a first aggregate likelihood of success to direct the consumers to the first content segment on the first online platform from the second online platform” step, as drafted, is a process that under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the “one or more physical processors configured by machine readable instructions to” (claim 1) or “implemented by a computer system including non-transitory electronic storage and one or more physical processors configured by machine-readable instructions” (claim 11) language, the claim encompasses a user manually aggregating scores. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the Mental Processes grouping of abstract ideas. Accordingly, the claims recite an abstract idea.
(Claims 1 and 11) The “aggregate the second set of confidence scores to determine a second aggregate confidence score for the second content segment, the second aggregate confidence score quantifying a second aggregate likelihood of success to direct the consumers to the second content segment on the first online platform from the second online platform” step, as drafted, is a process that under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the “one or more physical 
The claims are directed to the concept of a method of using data associated with content segments to determine confidence scores and select segments for promotion; said concept is an advertising activity. This concept falls within the Certain Methods of Organizing Human Activity grouping of abstract ideas. Thus, the claims are directed to an abstract idea.
Claims 2-4 and 12-14 further narrow what is meant by “metadata” and does not take the claims out of either abstract idea grouping.
Claims 5-7 and 15-17 further limit how the scores are calculated, but these limitations can still be practically performed in the mind and thus the claims remain in the abstract idea grouping.
Claims 8 and 18 recite monitoring the consumer response. This step is advertising activity and thus the claims remain in the abstract idea grouping.
Claims 9 and 19 recite making a determination about a consumer’s activity. This limitation can be performed in the human mind. Theses claims remain in the abstract idea grouping.
Claims 10 and 20 recite determining an additional score. This limitation can be performed in the human mind and thus the claims remain in the abstract idea grouping.
The mere nominal recitation of generic computer components does not take the claim limitations out of the Mental Processes or Certain Methods of Organizing Human Activity groupings. Thus, the claims recite an abstract idea.
Step 2A-Prong Two
This judicial exception is not integrated into a practical application. 
Claims 1-10 recite the additional element of a system comprising: non-transitory electronic storage; and one or more physical processors configured by machine-readable instructions and includes no more than mere instructions to apply the exception using this generic computer system. The system does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Claims 11-20 recite the additional element of a computer system including non-transitory electronic storage and one or more physical processors configured by machine-readable instructions and includes no more than mere instructions to apply the exception using this generic computer system. The system does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Step 2B
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed previously with respect to Step 2A-Prong Two, the additional elements in the claims amounts to no more than mere instructions to apply the exception using a generic computer system. The same analysis applies here in Step 2B, i.e., mere instructions to apply an exception using a generic computer system cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. See MPEP 2106.05(f). The claims do not provide an inventive concept (significantly more than the abstract idea). The claims are ineligible.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEREDITH A LONG whose telephone number is (571)272-3196.  The examiner can normally be reached on Mon - Fri 9:30 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571-272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MEREDITH A LONG/Primary Examiner, Art Unit 3688